COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-224-CV

CABINET CRAFTWORKS, INC.                                           APPELLANT

                                        V.

NATIONAL FIRE INSURANCE                                              APPELLEE
COMPANY OF HARTFORD

                                    ----------

           FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered “Appellant’s Motion For Voluntary Dismissal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                 PER CURIAM

PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.

DELIVERED: October 29, 2009



      1
          … See Tex. R. App. P. 47.4.